DETAILED ACTION
Summary
Claims 1-20 are pending. Claims 1-7, 9-14, and 16-20 are rejected under 35 USC 103. Claims 8 and 15 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
Claim 1, 2, 4, 10, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (U.S Patent 8,606,345 B2) in view of Wannous et al. (Wannous, Hazem, Sylvie Treuillet, and Yves Lucas. "Robust tissue classification for reproducible wound assessment in telemedicine environments." Journal of Electronic Imaging 19.2 (2010): 023002.), Pederson et al. (U.S PGPub 2015/0119721 A1), Grupp (U.S PGPub 2018/0114318 A1) and Iizaka et al. (Iizaka, S., et al. "Quantitative estimation of exudate volume for full-thickness pressure ulcers: the ESTimation method." Journal of wound care 20.10 (2011): 453-463.).
Regarding Claim 1, Taylor teaches a monitoring device for determining characteristics of a wound on a subject (Col 1, line 56-65), the monitoring device comprising: 
an imaging component comprising: 
a light emitting component (Fig. 1+7, 18) that emits light at a wavelength (Col 4, lines 9-15) , 
a laser emitting device (Fig. 1+7, 24R+24L) (Col 4, lines 38-55), and 
an imaging device (Fig. 1+7, 20+22) (Col 4, lines 15-33); and 
a computing device communicatively coupled to the imaging component (Fig. 7, 32) (Col 6, lines 9-19), wherein the computing device: 
directs the light emitting component to emit the light at the wavelength (Col 4, lines 9-15), 
directs the imaging component to cause the laser emitting device to emit a laser projection toward the wound (Col 6-7, lines 42-2) (SOI is a lesion/wound (Col 3, lines 9-13)), 
receives, from the imaging component, image data captured by the imaging device (Col 4, lines 18-37) (Col 6, lines 9-21), 
determines, from the image data, the characteristics of the wound (Col 5, lines 38-42), 
wherein the characteristics comprise one or more of a size of the wound (Col 5, lines 38-42) (system determines size of SOI, which is a lesion (Col 3, lines 9-13)).

Wannous teaches a system for assessing tissue in a telemedicine environment (Abstract). This system has a self-calibrating white light illuminator to ensure that the illumination light is consistent between obtained images and improve the reproducibility of the results (Pg. 023002-2, Color Correction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to calibrate the wavelength of the emitted light, as taught by Wannous, because consistent illumination light is critical in reliably, and accurately, classifying tissue, as recognized by Wannous (Pg. 023002-2, Color Correction).
The combination is silent regarding the computing device scoring the wound based on the characteristics of the wound to obtain a wound score and tissue type.
Pederson teaches a quantitative wound assessing system (Abstract). This system scores a wound based, in part, on the wounds size [0037] and tissue type [0100].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to score the wound based on characteristics of the wound, as taught by Pederson, because this provides a simple score to more easily communicate the status of the wound to both the physician and patient, as recognized by Pederson [0037].
The combination fails to explicitly teach that an amount of exudate is determined based on the image data.
Grupp, in the same realm of endeavor of measuring bodily fluids absorbed in an article non-invasively, teaches a system for analyzing absorbent articles (Abstract). This system receive an image of an absorbent region of an absorbent article (Fig. 6, 604) [0067], and determines the volume of fluid in the absorbent article based on the region in the image (Fig. 6, 608) [0069]. The fluid that is analyzed could be exudate [0107].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to obtain an amount of exudate from the image data, as taught by Grupp, because this provides a more accurate and sanitary method to obtain the liquid volume in the 
The combination is silent about scoring the wound based on an exudate amount.
Iizaka teaches a system for estimating exudate volume (Abstract). This system recognizes that analyzing wound exudate volume is important because it is an important indicator for wound health (Pg. 453, Col 1), and commonly used to score a wound (P. 453, Col 2).
It would have been obvious to one of ordinary skill in the health to score the sound using exudate volume, as taught by Iizaka, because this aids in determining the dressing type or frequency of changing the dressing, thereby improving the care of the wound, as recognized by Iizaka (Pg. 454, Col 1).
Regarding Claim 2, the combination of references teaches the invention substantially as claimed. Taylor further teaches wherein the monitoring device is a handheld monitoring device (Col 3, lines 62-66).
Regarding Claim 4, the combination of references teaches the invention substantially as claimed. Taylor further teaches a user interface that provides information to a user (Col 5, lines 43-52) and receives one or more inputs from the user (Col 4, lines 33-37).
Regarding Claim 10, Taylor teaches a monitoring device for determining characteristics of a wound on a subject, the monitoring device comprising: 
an imaging component comprising: 
a light emitting component (Fig. 1+7, 18)  that emits light at a wavelength (Col 4, lines 9-15), 
a laser emitting device (Fig. 1+7, 24R+24L) (Col 4, lines 38-55), and 
an imaging device (Fig. 1+7, 20+22) (Col 4, lines 15-33); and 
a computing device communicatively coupled to the imaging component Fig. 7, 32), the computing device comprising a processing device (Fig. 7, 32) and a non-transitory, processor-readable storage medium (Fig. 7, 30), the non-transitory, processor-readable storage medium comprising one or more processor readable and executable instructions that, when executed, cause the processing device to (Col 6, lines 9-19): 
direct the light emitting component to emit the light at the wavelength (Col 4, lines 9-15), 
direct the imaging component to cause the laser emitting device to emit a laser projection toward the wound (Col 6-7, lines 42-2) (SOI is a lesion/wound (Col 3, lines 9-13)), 

determine, from the image data, the characteristics of the wound (Col 5, lines 38-42), 
wherein the characteristics comprise one or more of a size of the wound (Col 5, lines 38-42) (system determines size of SOI, which is a lesion (Col 3, lines 9-13)).
While Taylor implies that the illumination source is calibrated, as a multiple wavelength light source would be calibrated to generate consistent, known illumination at a known wavelength, Taylor fails to explicitly teach that the light is at a calibrated wavelength.
Wannous teaches a system for assessing tissue in a telemedicine environment (Abstract). This system has a self-calibrating white light illuminator to ensure that the illumination light is consistent between obtained images and improve the reproducibility of the results (Pg. 023002-2, Color Correction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to calibrate the wavelength of the emitted light, as taught by Wannous, because consistent illumination light is critical in reliably, and accurately, classifying tissue, as recognized by Wannous (Pg. 023002-2, Color Correction).
The combination is silent regarding scoring the wound based on the characteristics of the wound to obtain a wound score.
Pederson teaches a quantitative wound assessing system (Abstract). This system scores a wound based, in part, on the wounds size [0037] and tissue type [0100].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to score the wound based on characteristics of the wound, as taught by Pederson, because this provides a simple score to more easily communicate the status of the wound to both the physician and patient, as recognized by Pederson [0037].
The combination fails to explicitly teach that an amount of exudate is determined based on the image data.
Grupp, in the same realm of endeavor of measuring bodily fluids absorbed in an article non-invasively, teaches a system for analyzing absorbent articles (Abstract). This system receive an image of an absorbent region of an absorbent article (Fig. 6, 604) [0067], and determines the volume of fluid in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to obtain an amount of exudate from the image data, as taught by Grupp, because this provides a more accurate and sanitary method to obtain the liquid volume in the absorbent article, as recognized by Grupp [0002], thereby providing important health information to the clinician.
The combination is silent about scoring the wound based on an exudate amount.
Iizaka teaches a system for estimating exudate volume (Abstract). This system recognizes that analyzing wound exudate volume is important because it is an important indicator for wound health (Pg. 453, Col 1), and commonly used to score a wound (P. 453, Col 2).
It would have been obvious to one of ordinary skill in the health to score the sound using exudate volume, as taught by Iizaka, because this aids in determining the dressing type or frequency of changing the dressing, thereby improving the care of the wound, as recognized by Iizaka (Pg. 454, Col 1).
Regarding Claim 17, the combination of references teaches the invention substantially as claimed. The combination of Taylor and Wannous fails to explicitly teach wherein the one or more processor readable and executable instructions that, when executed, cause the processing device to score the wound further cause the processing device to: calculate the wound score based on the characteristics of the wound via a wound assessment tool.
Pederson teaches the system calculated the wound score based on the characteristic of the wound vias a wound assessment tool [0033]+[0113] (as the system analyzes the wound to calculate the wound score, the system can be considered a tool for assessing the wound).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to score the wound based on characteristics of the wound, as taught by Pederson, because this provides a simple score to more easily communicate the status of the wound to both the physician and patient, as recognized by Pederson [0037].
Regarding Claim 18, the combination of references teaches the invention substantially as claimed. Taylor further teaches wherein the non-transitory, processor-readable storage medium further .

Claims 3, 9, and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Wannous, Pederson, Grupp, and Iizaka as applied to claim 1 and 10, respectively, above, and further in view of Fright et al. (U.S PGPub 2009/0213213 A1).
Regarding Claim 3, the combination of references teaches the invention substantially as claimed. The combination fail to explicitly teach the computing device is physically detachable from the imaging component while maintain communicative coupling with the imaging component.
Fright teaches a system for imaging a surface (Abstract). This system has the computing device controlling the monitoring apparatus in a detachable mobile device (PDA) [0092].
It would have been obvious to one of ordinary skill in the before the effective filing date to have the computing device in a detachable mobile device, as taught by Fright, because this adds convenience to the user while still allowing the imaging system to be optimally focused, as recognized by Fright [0092].
Regarding Claim 9, the combination of references teaches the invention substantially as claimed. The combination of Taylor and Wannous teaches the invention substantially as claimed. The combination of Taylor and Wannous fails to explicitly teach using wound scores. 
Pederson teaches a quantitative wound assessing system (Abstract). This system scores a wound based, in part, on the wounds size [0037].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to score the wound based on characteristics of the wound, as taught by Pederson, because this provides a simple score to more easily communicate the status of the wound to both the physician and patient, as recognized by Pederson [0037].

Fright teaches a system for imaging a surface (Abstract). This system maintains a historical record to allow the patient progress (change in parameters) to be tracked [0073]. This information includes a size and color of the wound [0074].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references determine the change in wound parameters by accessing historical information and comparing it to the current information, as taught by Fright, because it allows the physician to make a better determination as to whether the wound is improving or deteriorating, as recognized by Fright [0073].
Regarding Claim 16, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the non-transitory, processor-readable storage medium further comprises one or more processor readable and executable instructions that, when executed, cause the processing device to: access a historical score; and compare the historical score with the wound score to determine a change in one or more of the size of the wound.
Fright teaches a system for imaging a surface (Abstract). This system maintains a historical record to allow the patient progress (change in parameters) to be tracked [0073]. This information includes a size and color of the wound [0074].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references determine the change in wound parameters by accessing historical information and comparing it to the current information, as taught by Fright, because it allows the physician to make a better determination as to whether the wound is improving or deteriorating, as recognized by Fright [0073].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Wannous, Pederson, Grupp, and Iizaka as applied to claim 1 above, and further in view of Parks (U.S PGPub 2007/0002165 A1).
Regarding Claim 5, the combination of references teaches the invention substantially as claimed. The combination if silent regarding wherein the imaging device comprises an image sensor array that includes a photodiode control device that controls operation of a photodiode of the image sensor array, a shutter control device that controls operation of a shutter component of the image sensor array, and an opaque shielded storage device that records light incident on one or more pixels of the image sensor array.
Parks teaches an image capturing device (Abstract). This device has an image sensor array of photodiodes [0026]+[0052], a shutter component of the sensor array [0020]+[0027], and an opaque shielded storage device that records light incident [0020]+[0052] on one or more pixels of the image sensor array [0021] (the opaque layer stores photodiode information [0020]+[0052], which is related to the pixel of the sensor array).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to include an image sensor array with a photodiode, an opaque shielded storage device, and a shutter component, as taught by Parks, because this configuration allows the user to capture three images in rapid succession.
While it is implied that the photodiode and shutter have respective control devices (Fig. 12, and they are a part of the camera 50), Parks fails to explicitly teach that the photodiode and shutter are controlled. However, Taylor teaches a processor (Fig. 7, 32) controls all the components (e.g. image sensors Fig. 7. 20+22) and a light source (Fig. 7, 18) (which can flash Col 2, lines 59-60). Therefore, it would have been obvious to one of ordinary skill in the art for the processor of Taylor to control the photodiode and shutter of Parks, and thereby act as a photodiode control unit and shutter control unit, respectively.

Claims 6 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Wannous, Pederson, Grupp, and Iizaka as applied to claim 1 and 10, respectively, above, and further in view of Sprigle et al. (U.S PGPub 2010/0091104 A1).
Regarding Claim 6, the combination of references teaches the invention substantially as claimed. The combination fails the explicitly teach wherein the computing device determines the size of the wound by converting the image data into a greyscale image detecting a plurality of boundaries of the wound from the greyscale image and computing a wound area from the plurality of boundaries 
Sprigle teaches a system for analyzing a wound. The system determines the size of the wound by converting the image data into a greyscale image (Fig. 5, 505), detecting a plurality of boundaries of the wound from the greyscale image (Fig. 5, 515), and computing a wound area from the plurality of boundaries (Fig. 5, 535) [0051]-[0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the system calculates the area using a greyscale image of the wound, as taught by Sprigle, because this allows for a low-cost, portable, and reproducible calculation of the wound surface, as recognized Sprigle [0018].
Regarding Claim 13, the combination of references teaches the invention substantially as claimed. The combination fails the explicitly teach wherein the non-transitory, processor-readable storage medium further comprises one or more processor readable and executable instructions that, when executed, cause the processing device to: convert the image data into a greyscale image; detect a plurality of boundaries of the wound from the greyscale image; and compute a wound area from the plurality of boundaries.
Sprigle teaches a system for analyzing a wound. The system determines the size of the wound by converting the image data into a greyscale image (Fig. 5, 505), detecting a plurality of boundaries of the wound from the greyscale image (Fig. 5, 515), and computing a wound area from the plurality of boundaries (Fig. 5, 535) [0051]-[0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references so the system calculates the area using a greyscale image of the .

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Wannous, Pederson, Grupp, and Iizaka as applied to claim 1 and 10, respectively, above, and further in view of Gurcan et al. (U.S PGPub 2016/0284084 A1).
Regarding Claim 7, the combination of references teaches the invention substantially as claimed. Taylor fails to explicitly teach wherein the computing device determines the type of tissue by obtaining red, green, blue (RGB) parameters from the image data, and utilizing the color to determine the type of tissue.
Wannous obtaining RGB parameters from image data the wound (Pg. 023002-5, 4.1), and utilizing the color to determine the type of tissue (Pg. 023002-6, Section 5.1)(Pg. 02302-7, Table 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to utilize the color to determine the type of tissue, as taught by Wannous, because this provides a better than the opinion of a single expert, as recognized by Wannous (Pg. 023002-7, 5.2).
The combination is silent regarding determining an image correlation index based on the RGB parameters, determining a color from the image correlation index.
Gurcan teaches a system for wound analysis (Abstract). This system determines a probability (image correlation index) based on the RGB parameters, and determining the color of the pixel based on the probability [0048].
It would have been obvious to one of ordinary skill in the art to substitute the method of determining the color of the combination with determining an index based off the RGB parameters and determining the color based off the index, as taught by Gurcan, as the substitution for one known method of determining color with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of determining the color of the wound based on the RGB parameters are reasonably predictable.

Wannous obtaining RGB parameters from image data the wound (Pg. 023002-5, 4.1), and utilizing the color to determine the type of tissue (Pg. 023002-6, Section 5.1)(Pg. 02302-7, Table 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to utilize the color to determine the type of tissue, as taught by Wannous, because this provides a better than the opinion of a single expert, as recognized by Wannous (Pg. 023002-7, 5.2).
The combination is silent regarding determine an image correlation index based on the RGB parameters; determine a color from the image correlation index.
Gurcan teaches a system for wound analysis (Abstract). This system determines a probability (image correlation index) based on the RGB parameters, and determining the color of the pixel based on the probability [0048].
It would have been obvious to one of ordinary skill in the art to substitute the method of determining the color of the combination with determining an index based off the RGB parameters and determining the color based off the index, as taught by Gurcan, as the substitution for one known method of determining color with another yields predictable results to one of ordinary skill in the art. One of ordinary skill would have been able to carry out such a substitution, and the results of determining the color of the wound based on the RGB parameters are reasonably predictable.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Wannous, Pederson, Grupp, and Iizaka as applied to claim 10 above, and further in view of Darling (U.S PGPub 2017/0079575 A1).
Regarding Claim 11, the combination of references teaches the invention substantially as claimed. The combination fails to explicitly teach wherein the non-transitory, processor-readable storage 
Darling teaches a wound analysis system (Abstract). This system uses analyzes the received image to direct the user to properly orient the image element [0016]. This occurs without the system contacting the wound [0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to direct the user to position the imaging component, as taught by Darling, because this allows for a more efficient and reliable method for monitoring wounds, as recognized by Darling [0007].
Regarding Claim 12, the combination of references teaches the invention substantially as claimed. The combination of Taylor, Wannous, and Pederson fails to explicitly teach wherein the non-transitory, processor-readable storage medium further comprises one or more processor readable and executable instructions that, when executed, cause the processing device to: receive, from the imaging component, an image of the laser projection on the wound; determine, from the image, that the laser projection is not focused on the wound; and direct the user to reposition the imaging component to adjust a focus of the laser projection.
Darling further teaches receive, from the imaging component, an image of the laser projection on the wound [0015]+[0016]; determine, from the image, that the laser projection is not focused on the wound [0063]+[0064] (if the laser is at a different angle or distance, it is not focused on the wound); and direct the user to reposition the imaging component to adjust a focus of the laser projection [0075].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to direct the user to position the imaging component based on the laser mark, as taught by Darling, because this allows for a more efficient and reliable method for monitoring wounds, as recognized by Darling [0007].

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view Wannous, Pederson, Grupp, Iizaka and Darling.
Regarding Claim 19, Taylor teaches a system for determining characteristics of a wound on a subject, the system comprising: 
a monitoring device comprising an imaging component having one or more light emitting components (Fig. 1+7, 18) (Col 4, lines 9-15), 
one or more laser emitting devices (Fig. 1+7, 24R+24L) (Col 4, lines 38-55), and 
an imaging device (Fig. 1+7, 20+22) (Col 4, lines 15-33), wherein the monitoring device:
emits, via a light emitting component, light at a wavelength (Col 4, lines 9-15), 
emits, via a laser emitting device, a laser projection toward the wound (Col 6-7, lines 42-2) (SOI is a lesion/wound (Col 3, lines 9-13)), 
captures, via the imaging device, image data corresponding to the wound (Col 4, lines 18-37) (Col 6, lines 9-21),
 determines, from the image data, the characteristics of the wound (Col 5, lines 38-42), 
wherein the characteristics comprise one or more of a size of the wound (Col 5, lines 38-42) (system determines size of SOI, which is a lesion (Col 3, lines 9-13)), and 
an external computing device communicatively coupled to the monitoring device, wherein the external computing device receives the score and provides the score to one or more users (Col 5-6, lines 60-8) (one of ordinary skill would recognize the “electronic health record” is stored on an external computing device).
While Taylor implies that the illumination source is calibrated, as a multiple wavelength light source would be calibrated to generate consistent, known illumination at a known wavelength, Taylor fails to explicitly teach that the light is at a calibrated wavelength.
Wannous teaches a system for assessing tissue in a telemedicine environment (Abstract). This system has a self-calibrating white light illuminator to ensure that the illumination light is consistent between obtained images and improve the reproducibility of the results (Pg. 023002-2, Color Correction).
It would have been obvious to one of ordinary skill in the art before the effective filing date to calibrate the wavelength of the emitted light, as taught by Wannous, because consistent illumination light 
The combination is silent regarding scores the wound based on the characteristics of the wound to obtain a wound score.
Pederson teaches a quantitative wound assessing system (Abstract). This system scores a wound based, in part, on the wounds size [0037] and tissue type [0100].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to score the wound based on characteristics of the wound, as taught by Pederson, because this provides a simple score to more easily communicate the status of the wound to both the physician and patient, as recognized by Pederson [0037]. One of ordinary skill would recognize the combination suggests storing the score in the external computing device.
The combination fails to explicitly teach directs placement of the monitoring device at a location adjacent to the wound without contacting the wound.
Darling teaches a wound analysis system (Abstract). This system uses analyzes the received image to direct the user to properly orient the image element [0016]. This occurs without the system contacting the wound [0062].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of references to direct the user to position the imaging component, as taught by Darling, because this allows for a more efficient and reliable method for monitoring wounds, as recognized by Darling [0007].
The combination fails to explicitly teach that an amount of exudate is determined based on the image data.
Grupp, in the same realm of endeavor of measuring bodily fluids absorbed in an article non-invasively, teaches a system for analyzing absorbent articles (Abstract). This system receive an image of an absorbent region of an absorbent article (Fig. 6, 604) [0067], and determines the volume of fluid in the absorbent article based on the region in the image (Fig. 6, 608) [0069]. The fluid that is analyzed could be exudate [0107].

The combination is silent about scoring the wound based on an exudate amount.
Iizaka teaches a system for estimating exudate volume (Abstract). This system recognizes that analyzing wound exudate volume is important because it is an important indicator for wound health (Pg. 453, Col 1), and commonly used to score a wound (P. 453, Col 2).
It would have been obvious to one of ordinary skill in the health to score the sound using exudate volume, as taugh by Iizaka, because this aids in determining the dressing type or frequency of changing the dressing, thereby improving the care of the wound, as recognized by Iizaka (Pg. 454, Col 1).
Regarding Claim 20, the combination of references teaches the invention substantially as claimed. Taylor further teaches wherein the external computing device comprises a storage device that stores the score for future access ((Col 5-6, lines 60-8) (one of ordinary skill would recognize the “electronic health record” is stores the information for future access).

Allowable Subject Matter
Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to reasonably suggest “wherein the computing device determines the amount of exudate by determining that a bandage is covering the wound, detecting a plurality of exudate boundaries present on the bandage, computing an exudate area from the plurality of exudate boundaries, accessing data relating to a baseline wound area, calculating a ratio of the baseline wound area to the exudate area, and determining the amount of exudate from the ratio” in clam 8 or “wherein the non-transitory, processor-readable storage medium further comprises one or more processor readable and executable instructions . 
The closest pieces of prior art are Philippe (EP 2662029 A1), Murai et al. (U.S PGPub 2002/0062114 A1), Iizaka et al. (Iizaka, S., et al. "Quantitative estimation of exudate volume for full-thickness pressure ulcers: the ESTimation method." Journal of wound care 20.10 (2011): 453-463.), and Grupp (U.S PGPub 2018/0114318 A1). Philippe and Murai both use markings on a bandage to visually identify the amount of exudate which has been absorbed by the dressing. However, neither references suggests determining that a bandage is covering the wound using the computing system. Murai teaches that the user can directly determine the amount of exudate which is absorbed by the bandage [0020]. Philippe also teaches directly measuring the amount of exudate only by visually assessing the bandage (Pg. 2, lines 66-70). Neither reference reasonably suggest accessing data related to a baseline wound area, calculating a ratio of the baseline wound area to the exudate area, and then determining the amount of exudate from the ratio, as the user of the above inventions can determine amount of exudate by only looking at the exudate boundaries; the wound area is not needed by either reference. 
Iizaka teaches a model for determining the exudate volume based on wound parameter (Pg. 453-454, Introduction). However, this system does not use a ratio of the exudate area to a base wound area in order to determine the exudate amount (Fig. 1). The claim provides a benefit over the prior art because it allows an untrained user to analyze the wound status without removing the wound dressing, simplifying care. Grupp teaches a system for measuring an amount of exudate in an absorbing article based on image data (Abstract). However, Grupp does not reasonably teach “wherein the computing device determines the amount of exudate by determining that a bandage is covering the wound, detecting a plurality of exudate boundaries present on the bandage, computing an exudate area from the plurality of exudate boundaries, accessing data relating to a baseline wound area, calculating a ratio of the baseline wound area to the exudate area, and determining the amount of exudate from the ratio”.
Therefore, the prior art references do not reasonably suggest the claims, and the claims provide a meaningful benefit not recognized by the prior art. 

Response to Arguments
Applicant's arguments filed 1/27/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 10, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Neither Taylor, Wannous, nor Pederson is relied on to teach determining the amount of exudate and scoring the wound based on the amount of exudate; Grupp and Iizaka were relied on to teach those limitations. Dependent claims 2-7, 9, 11-14, 16-18, and 20 remain rejected for substantially similar reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D MATTSON whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/Examiner, Art Unit 3793